DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 9,295,772 and 10,758,662. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same elements as instantly classified.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  see below.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claims recite that in the in the second (priming) state of the recited compression valve, fluid from the first/dialysate circuit can enter the second/blood circuit.  This is unclear, because the structure required for making this possible is not recited in the claims and not disclosed in the original disclosure.  Claims recite switching a valve would accomplish filling the blood side with fluid from the dialysate circuits.  However, the disclosure shows that this filling has to be done by making separate connections using a priming set, and the dialysate circuit as defined in the specification is not fully in communication with the blood circuit as recited in the claim.  
Similarly, placing the valve in the first/dialysis state from the second/priming state would not convert the system from priming mode to the dialysis mode without removing the priming set and reconnecting the dialyzer for dialysis.
Additionally, the preamble of claim 8 recites “… a manifold within a dialysis machine, having a housing defining a cavity…”.  It is unclear what has the housing: the manifold or the dialysis machine?

Therefore, the claims are unclear.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for circulating a fluid in one of the two circuits, does not reasonably provide enablement for circulating the fluids from the first/dialysate circuit to the second/blood circuit as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Definition of the blood circuit and the dialysate circuit are given in Fig. 1.  Blood circuit includes the blood/lumen side of the dialyzer and the pump 401 (fig. 4) with the associated lines.  Dialysate circuit includes the dialysate/shell side of the dialyzer, pump 403, the sorbent cartridge, etc.  The process disclosed requires rearranging the blood lines using the priming set and disconnecting the dialysate side and the blood pump 401 for priming the blood side, whereas the claims read switching the position of a valve will accomplish filling fluid in the blood circuit from the dialysate circuit.  Similarly, switching the valve from the second/priming mode to the first/dialysis mode requires removing the 

77Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ash (US 4,661,246).

    PNG
    media_image1.png
    650
    615
    media_image1.png
    Greyscale

.

Claims 1, 6, 7, and 12-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by, or in the alternative, under 35 USC 103(a) as being obvious over, Beden et al (US 2010/0133153).

    PNG
    media_image2.png
    636
    513
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    561
    537
    media_image3.png
    Greyscale


Figures 1 and 4 are shown from the reference, showing a manifold having two layers and a first and a second fluid circuit formed between the two layers with pressure operable diaphragm valves (30), pump (50), flow channels (25), etc., interfaced with a dialysis machine  The manifold or cassette is insertable in a dialyzer machine, a cavity being implied (abstract) where it goes in the machine.  Valves 30 are between the two layers of the manifold and isolates two flow paths leading from the valves.  An arterial flow path and a venous flow path leading from a valve 30 can have blood pumped through the dialyzer 72 when open, and isolated from fluid communication and to drain the dialyzer 72 when closed.  Valves 30 are pressure to close [0036], [0041]. Removing the dialysate or fluid is implied if not expressly stated.  Thus the claims are is at the least made obvious, if not anticipated.  See [0079] – [0081].
Regarding claims 13-16, one of the flow paths isolatable by the valves 30 is a dialysate flow path because the paths are in fluid communication with dialysate through the membrane.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eigendorf (US 5,259,961) in view of Kenley et al (US 5,591,344) or Childers et al (US 2009/0107902), or the references cited in rejections 1 and 2 above.
	The essential feature of the claims invention is a priming process in which a valve in one state allows the priming fluid to flow between a first and a second circuit, and in another state it does not.  The first and the second circuits are dialysate and blood circuits in a dialyzer.  

    PNG
    media_image4.png
    848
    553
    media_image4.png
    Greyscale

	Eigendorf teaches with respect to figures 1-3, such a process.  Valve 20 is a three-way valve which can switch the fluid circuits as claimed.  Positions 22 and 23 when connected, the first and second (dialysate and blood) circuits are in communication together.  When 21 and 22 are connected, the two circuits get isolated.  
	Claims differ in the details of the functioning of the valves, compressible valve structure, manifold substrate, location of the valve, controller, etc.  However, such details are well-known and can be engineered by one of ordinary skill in the art.  See for example, the references cited in rejections 1 and 2 above.  In addition, Kenley teaches a manifold/module (fig 27) accommodating all the tubes, valves etc, as a cassette for a dialysis machine.  The valves are all compressible.  Kenley also has control system to operate the dialysis machine and the valves.  Similarly, Childers teaches manifolds and compressible valves for dialysis system as claimed (figures 41-69; [0153]).  Childers teaches priming loop and priming (fig. 48, 49, 55; [0016], [0135]-[0141]). It is also well-known to use manifolds on substrates and cassettes that can be easily inserted into dialysis machines.  Pinch valves (both electronic and manual; compressible by nature) are commonly used in dialysis and blood lines.  It would have been obvious to one of ordinary skill in the art to use compressible valves and tubes on manifolds as easily replaceable parts as commonly known.  It is also obvious to automate otherwise manual operations using control systems.  Therefore, these limitations are not patentable unless otherwise shown.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Krishnan S Menon/
Primary Examiner, Art Unit 1777